EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended to correct obvious minor informalities as follows: 


Claim 1 – line 14, “, arranged” has been replaced with –and arranged—to remove awkwardness.

Claim 4 – line 2, “one arm” has been replaced with –one of the arms—for added clarity.

Claim 9 – line 4, “the other arm” has been replaced with –another one of the arms—for added clarity.



The following is an examiner’s statement of reasons for allowance:
None of the prior art either taken alone or in combination was deemed to teach or fairly suggest a combination securing assembly for securing an elongated support tower to a wind turbine tower and including a base part with a tower holding part,  a fixed part fixedly connected to the tower holding part, two arms with each arm comprising an inner part and an outer part, a rope attached to the base part for at least partly surrounding the wind turbine tower, and a plate arranged at the outer part of each of the two arms and being arranged such that they can adapt to the curvature of the wind turbine tower .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached Monday through Friday 8:00 am - 4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use 





/STEPHEN T GORDON/Primary Examiner, Art Unit 3616